Name: Commission Regulation (EEC) No 1379/86 of 7 May 1986 amending Regulation (EEC) No 586/86 fixing the coefficients for the calculation of the accession compensatory amounts and the accession compensatory amounts applicable in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/42 Official Journal of the European Communities 8 . 5 . 86 COMMISSION REGULATION (EEC) No 1379/86 of 7 May 1986 amending Regulation (CEE) No 586/86 fixing the coefficients for the calculation of the accession compensatory amounts and the accession compensatory amounts applicable in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 470/86 of 25 February 1986 laying down general rules regarding accession compensatory amounts in the beef and veal sector ('), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 586/86 (2) fixed the accession compensatory amounts for beef and veal ; whereas, following the price alignment provided for in Article 70 of the Act of Accession at the beginning of each marketing year, the accession compensatory amounts should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 586/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 12 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 35 . 0 OJ No L 57, 1 . 3 . 1986 , p . 40 . 8 . 5 . 86 Official Journal of the European Communities No L 120/43 ANNEX 'ANNEX II Accession compensatory amounts in the beef and veal sector (ECU/100 kg) CCT heading No Description Accession compensatory amounts applicable to Spanish trade 01.02 A II Live animals , including animals of the buffalo species , of domestic bovine species other than pure-bred breeding animals 15,44 02.01 All a) Fresh or chilled meat of bovine animals 1 . Carcases , half-carcases or "compensated" quarters 29,13 2 . Separated or unseparated forequarters 23,30 3 . Separated or unseparated hindquarters 34,96 4. Other : aa) Unboned (bone-in ) 23,30 bb) Boned or boneless 50,10 02.01 A II b) Frozen meat of bovine animals : 1 . Carcases , half-carcases , or "compensated" quarters 26,22 2 . Separated or unseparated forequarters 20,97 3 . Separated or unseparated hindquarters 32,63 4 . Other : aa) Unboned (bone-in) 20,97 bb) Boned or boneless : 1 1 . Forequarters , whole or cut into a maximum of five pieces , each quarter being in a single block ; "compensated" quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces , and the other, the hindquarter, excluding the tender ­ loin , in one piece 32,63 22. Crop, chuck and blade and brisket cuts (a) 32,63 33 . Other 45,15 02.06 C I a) Meat of bovine animals , salted , in brine, dried or smoked : 1 . Unboned (bone-in ) 23,30 2 . Boned or boneless 50,10 16.02 B III b) 1 aa) Other prepared or preserved meat or meat offal containing bovine meat or offal , either uncooked, or a mixture of cooked meat or offal and uncooked meat or offal 50,10 (a) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities.'